Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Species II, Figs 3a-3b, Claims 1-14, in the reply filed on 2/3/2022 is acknowledged.
Claims 10-14 are further withdrawn since claim 10 is not drawn to Species II, it seems claim 10 is drawn to unelected fig 8.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-2, 8-9 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Hsu (US 20140233192 A1, hereinafter Hsu)
1. Hsu teaches a module, comprising: 
a printed circuit board (PCB 20, fig 1); 
a power and management connector (23, fig 1) disposed on the PCB to connect to a computing device (300, fig 2) via a first cable (4, fig 2); 
a data connector (21, fig 1) disposed on the PCB to connect to the computing device via a second cable (1, fig 2); and 
a memory slot (22, fig 1), to accept a memory device (100), disposed on the PCB and connected to the power and management connector and the data connector ([0010] recites ‘Each memory slot 22 is connected to one SATA interface 21 and the power interface 23’).

2. Hsu teaches the module of claim 1, wherein the module includes a plurality of memory slots (fig 1 shows a plurality of 22).

a plurality of SATA interfaces 21 corresponding to the memory slots 22, and a power interface 23 are all arranged on the circuit board 20’).

9. Hsu teaches the module of claim 1, wherein the module is hot pluggable (since SATA is hot plugable, [0010] recites ‘a plurality of SATA interfaces 21 corresponding to the memory slots 22, and a power interface 23 are all arranged on the circuit board 20’).


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hsu in view of Zheng (US 20200097214 A1)

3. Hsu teaches the module of claim 1, but fails to specifically teach that the memory slot is a differential dual in-line memory module (DDIMM).
Zheng teaches a memory slot is a differential dual in-line memory module (DDIMM) (paragraph 0030 recites ‘For example, a double data rate fourth-generation (DDR4) distributed module (DDIMM) might have one AC 110’)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the arrangement as taught by Zheng into the device of Hsu. The ordinary artisan would have been motivated to modify Hsu in the above manner for the purpose of upgrading from a slower DDR3 to a faster DDR4 (Hsu [0010] and Zheng [0030]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hsu in view of Schrempp (US 8755192 B1)

	
4. Hsu teaches the module of claim 1, but fails to specifically teach that the PCB includes apertures to allow for physical connection to a chassis or sled.

Schrempp teaches a PCB includes apertures to allow for physical connection to a chassis or sled (bridging sentence between cols 4, 5 recite ‘In some embodiments, fasteners, such as screws, may be used to couple a circuit board to a chassis.)

.


Claim 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu in view of King (US 20030033544 A1)


5. Hsu teaches the module of claim 1, but fails to specifically teach the module further comprises a power and management slot disposed on the PCB.

King teaches a module further comprises a power and management slot (slot 177, fig 10, which corresponds to power and management CSSP 71 since [0077] recites ‘electrical connections 141 can be provided at the front face of the CSSP (i.e. on the face that in use is inside the shelf enclosure 47). Suitable connections for use in the present example include a connector for power connections, a connector for serial management data connections and a connector for information connections,’ also [0106] recites ‘Also, each PSU 81 has a management signal connection (e.g., a serial I2C (Inter-IC Bus) connection) to the CSSP cartridge 71 to control power and monitor environmental parameters’) disposed on the PCB.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the arrangement as taught by King into the device of Hsu. The ordinary artisan would have been motivated to modify Hsu in the above manner for the purpose of expanding functionality of a server (King [0029], [0019], [0046]).


6. Hsu and King teach the module of claim 5, wherein the power and management slot accepts a power and management connector (King 141, fig 10) of another module (King [0093] recites ‘It can also carry connectors 177 and 179 on rear surface 173 for making electrical connection with corresponding connectors 141 and 163 on the CSSPs 71 and the PSUs 81, respectively’).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the arrangement as taught by King into the device of Hsu. The ordinary artisan would have been motivated to modify Hsu in the above manner for the purpose of expanding functionality of a server (King [0029], [0019], [0046]).


7. Hsu and King teach the module of claim 6, wherein the power and management slot indicates a position of the module (King [0077] recites ‘The connector arrangement can include a guide pin arrangement to prevent module misalignment during insertion of the CSSP module into the receiving location’ and [0089] recites ‘The FRUs can be keyed to prevent incorrect positioning and insertion into the shelf enclosure and are arranged positively to be retained in the shelf by a latching/locking mechanism’).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the arrangement as taught by King into the device of Hsu. The ordinary artisan would have been motivated to modify Hsu in the above manner for the purpose of preventing incorrect positioning.


Examiner Notes
Examiner cites particular elements, columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS R BURTNER whose telephone number is (571)272-0966.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DOUGLAS R BURTNER/             Examiner, Art Unit 2841                                                                                                                                                                                           /ROCKSHANA D CHOWDHURY/Primary Examiner, Art Unit 2841